 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDLogan CompanyandSheet Metal Workers Interna-tionalAssociation,Local425, AFL-CIO, Peti-tioner.Case 9-RC-6829May 17, 1968DECISION ON REVIEW AND CERTIFICATIONOF RESULTS OF ELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn July 21, 1967, the Regional Director for Re-gion 9 issued a Third Supplemental Decision,Order, and Direction of Third Election in theabove-entitled proceeding in which he adopted aHearingOfficer's report and recommendationssustaining the Petitioner'sObjection 2, allegingconduct affecting the results of the second electionhereinbefore held on November 18, 1966, and onsuch basis he set aside the second election anddirected that a new one be held.' Thereafter, in ac-cordancewith Section 102.67 of the NationalLabor Relations Board Rules and Regulations, Se-ries 8, as amended, the Employer filed a timelyrequest for review of the Regional Director's ThirdSupplemental Decision on the grounds,inter alia,that he erred in adopting certain findings of factmade by the Hearing Officer, and departed from of-ficially reported precedent.'On November 28, 1967, the National LaborRelations Board issued a telegraphic order grantingthe request for review and staying the direction ofthird election pending decision on review. Theparties filed briefs on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the entire record inthis case with respect to the issues under review, in-cluding the briefs of the parties, and makes the fol-lowing findings:The Petitioner's Objection 2 alleged that duringthe critical period before the second election theEmployer unilaterally granted wage increases tounit employees calculated to influence their choicein the election. The critical period dated from July29, 1966,' when the first election was held. Shortlythereafter, in the third week of August, the Em-ployer announced the wage increases in question,based on a job evaluation study, ranging from 15 to40 cents per hour, retroactive to August 1.; TheRegionalDirector adopted the Hearing Officer'sconclusion that these job evaluation increases werebased partly on merit and were not the type ofwage increases regularly and periodically granted toemployees, and that the Employer had not met itsburden of showing that the timing of such increaseswas for reasons other than to influence the electionresults.The Employer contends that the conclusionis in error, as the increases were given pursuant to adecision made prior to the filing of the instant peti-tion, and as the employees were notified as early asJune 14 that a job evaluation study was being un-dertaken. We find merit in this contention.As found by the Hearing Officer, in early 1966,Geo. J. Meyer Manufacturing Co., herein calledMeyer, acquired an option to purchase controllinginterest inthe Employer. Meyer retained Rath &Strong,amanagementconsulting firm, to surveythe Employer's operations. On April 19 Rath &Strong submitted its report to Meyer recommend-ing exerciseof the option if certain specific condi-tions weremet. Among the conditions were recom-mendationsthat the Employer's starting wage ratebe increased to cut down employee turnover, andthat a new wage incentive plan be introduced aftera job evaluation study was made.'On April 29 Meyer exercised the option and thenretainedRath & Strong to implement the recom-mendationsithad made. The instant petition wasfiled on May 5. The Employer began to act on anumber of the recommendations, such as abandon-ment of certain buildings, reorganization of produc-tion lines, rehabilitation of buildings, and repair andreplacementofmachinery and equipment, andafter a more detailed report from Rath & Strongconcerning increasesin the baserate, theEmployeron June 10 announcedan increase in the startingrate from $1.35 to $1.60 per hour, effective June'The tally of ballots forthe second electionshowed that of approximate-ly 446 eligible voters, 407castballots, of which 146 were valid ballots for,and 247 against,the Petitioner,and 14 were challenged The RegionalDirector investigated the Petitioner's objections and in his Second Supple-mental Decision,Order, and Notice ofHearing, issuedApril 6, 1967, over-ruledObjections I and 3 and directeda hearing'The Employersubsequentlyfiled aletter supplementto its request forreview'Unless otherwiseindicated the dates below relating to the conduct inissue are1966 dates'The Employer also granted a number of merit increases during the criti-cal period However, the Regional Director found them unobjectionableand no request for review was made as to such finding"'The recommendation stated "Raise the wage scale to a level that willcompare favorably with rates for similar skills in the Louisville area Thiscan be accomplished with an increase in base rates, plus the implementa-tion of a sound wage incentiveprogram which,in total,would offer in-comes equal to, or slightly higher than, the area average" No recom-mendation was made as to the starting date for wage increases, except thatthey should be given over a 2-year period171 NLRB No. 83 LOGAN COMPANY52513.6On June 14 the Employer posted a notice toemployees reading as follows:To aid in carrying out my plans for the fulldevelopment of the Company which I wroteabout in my letter of Friday, June 10, we areasking you to cooperate in a Job Descriptionand Evaluation Study to be conducted by theconsulting firm of Rath & Strong. It will benecessary for them to interview many of you toget an accurate picture of the work being per-formed.Yourcooperationandhelpfulassistance will be most appreciated.During June and July the job evaluation study wasmade and, upon its completion, the decision wasmade to grant wage increases based on the resultsof the study, effective August 1. The Employer inthe third week in August granted the increases,retroactive toAugust 1.According to the Em-ployer, on advice of counsel, it delayed the an-nouncement of the increases from August 1 untilafter the period for filing objections to the firstelection had expired. The new incentive program,forwhich the job evaluation increases were thepredicate,was initiated in some departments inJanuary 1967.Upon the foregoing and the entire record in thiscase, we are unable to agree with the Hearing Of-ficer's conclusion that the Employer has not met itsburden of showing that the timing of the job evalua-tion increases was for reasons other than to in-fluence the election results. It is clear from therecord that, when Meyer exercised its option in lateApril 1966 to acquire control of the Employer, italso decided to accept all the recommendations ofRath & Strong, and it retained that firm for the pur-pose of implementing them. Indeed, the Petitionerwas apprised of the Employer's plans in the courseof the investigation and disposition of the objec-tions filed after the first election with respect to thetiming of the starting rate increases, and the em-ployees themselves were notified in June that a jobevaluation study was being made. In the circum-stances, even assuming, as found by the HearingOfficer, that the evaluations may have been basedin part on merit, and conceding that the Employerhad some flexibility as to timing of its announce-ment of the increases, we see no warrant for theconclusion that it was required to delay its an-nouncement of them until after the second election.Nor do we, in such circumstances, view as insuffi-cient the Employer's explanation that it delayed theannouncement of such increases until shortly afterthe period for filing objections expired in order toavoid the appearance that they were intended as areward for the vote against the Petitioner in thefirstelection and to minimize their impact on asecond election, if one were directed. We find,therefore, that the timing of the job evaluation in-creases some 3 months prior to the second electionwas not calculated to and did not interfere with theemployee's freedom of choice, and we hereby over-rule Objection 2 in its entirety.'Accordingly, as the objections have been over-ruled and the tally of ballots shows that the Peti-tioner did not receive a majority of the valid ballotscast in the second election, we shall certify theresults thereof.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validvotes has not been cast for Sheet Metal Workers In-ternational Association,Local 425, AFL-CIO, andthat said labor organization is not the exclusiverepresentative of the employees in the appropriateunit within the meaning of Section9(a) of the Act,as amended.The Regional Director set aside the first election on the basis of hisfinding that the increase in starting rates was not shown to have been timedwhen it was for reasons unrelated to the pending question concerningrepresentationThe Board denied the Employer's request for review ofsuch action as raising no substantial issues warranting review'We view as factually distinguishable the cases ofNorth^te,t EngineeringCompanv,148 NLRB 1136, andArnbox, Incorporated,146 NLRB 1520,which the Hearing Officer relied on as support for his conclusion that thejob evaluation increases herein were timed to reward the employees forhaving rejected the Petitioner in the first election and as a further induce-ment to vote against the Petitioner, should a second election be directed